Citation Nr: 1543388	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  09-08 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for service-connected eye disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and His Wife


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1981 to July 1981 and from September 1982 to November 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran and his wife testified in support of this claim during a hearing held at the RO (Travel Board) before the undersigned acting Veterans Law Judge in June 2011.

In September 2014, the Board most recently remanded this claim and the issues of entitlement to service connection for a psychiatric disorder and a total disability rating based on individual unemployability (TDIU). In March 2015, the RO granted both of the other claims. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

In June 2015 the Veteran specifically withdrew the issue of entitlement to an increased rating in excess of 30 percent for service-connected eye disabilities.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran of the issue of entitlement to an increased rating in excess of 30 percent for service-connected eye disabilities have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. An appeal may be withdrawn in writing or in testimony at a hearing. 38 C.F.R. § 20.204. In this case, the Veteran, through a letter from his attorney in June 2015, withdrew the issue of entitlement to an increased rating in excess of 30 percent for service-connected eye disabilities; hence, there remain no allegations of errors of fact or law for appellate consideration as it relates to this claim. Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed without prejudice.


ORDER

The claim of an increased rating percent for service-connected eye disabilities is dismissed.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


